EXHIBIT 10.3
[Letterhead of Primus Asset Management, Inc.]
February 2, 2011
Mr. Christopher N. Gerosa
[Address]
Re: Summary of Employment Terms — Letter of Understanding
Dear Chris:
On behalf of Primus Asset Management, Inc. (the “Company”), I am pleased to
confirm the terms and conditions relating of your continuing employment with the
Company. This letter agreement (“Agreement”) confirms our understanding of the
terms and conditions of your employment on and after January 1, 2011.
Position and Term
You will serve as the Chief Financial Officer and Treasurer of the Company and
of Primus Guaranty, Ltd. and its other subsidiaries (together with the Company,
“Primus”). You will be a regular full-time employee of the Company, and you will
have the duties, authority and responsibilities associated with your position,
which may change from time to time.
You agree to use your best efforts to perform your assigned duties faithfully,
to devote all of your working time to the business of Primus, and while you
remain employed with the Company, you will not engage in any other business
activity that is in conflict with your duties and obligations to Primus.
Subject to earlier termination as provided below, this Agreement and your
employment hereunder shall terminate on December 31, 2013; provided that if the
Company advises you in writing at least 90 days before such date that the term
of the Agreement will be extended to a date not later than December 31, 2014,
this Agreement and your employment hereunder shall terminate on the date set
forth in such written notice from the Company. As used in this Agreement, the
“End of the Term” means December 31, 2013 or such later date as is set forth in
the written notice from the Company as described in the preceding sentence.
Compensation and Benefits
The salary for your position is $450,000 per annum (the “Base Salary”),
commencing January 1, 2011 and payable semi-monthly in arrears or otherwise as
the Company pays its employees. If the Company elects to extend your employment
as described above, your Base Salary will be increased to $475,000 per annum for
the extended period.
You shall be granted a long-term incentive award of 90,000 performance shares,
which shall be subject to the terms of the grant letter separately provided to
you.

 

 



--------------------------------------------------------------------------------



 



The Company does not intend to pay annual bonuses for years after 2010, but will
pay you an annual bonus in 2011 in respect of 2010.
During your employment, you will be entitled to participate in all employee
benefit plans from time to time in effect for employees of the Company
generally. These benefits currently include:

  •  
Medical, Drug and Dental Insurance, and Vision Coverage

  •  
Vacation in accordance with Company policy

  •  
A 401(k) plan with partial Company contribution matching

  •  
Sick leave, granted on an as-needed basis. (Sick leave taken beyond five
business days per year will require medical explanation.)

All benefit plans are subject to amendment or termination by the Company at any
time.
Termination of Employment
The Company may terminate your employment at any time without Cause by giving
you 30 days’ advance written notice. The Company may terminate your employment
immediately in the event of Cause. You may terminate your employment at any time
by giving the Company 30 days’ advance written notice.
If you continue in employment through the End of the Term and your employment
terminates without Cause at the End of the Term, you will receive severance pay
and reimbursement of COBRA Premiums as described below, subject to your
executing and not revoking a general release of claims against Primus, in the
form attached as Appendix A (the “Release”) and subject to your compliance with
the terms of this Agreement. Severance pay and reimbursement of COBRA Premiums
will also be paid if, before the End of the Term, (i) the Company terminates
your employment without Cause, (ii) your employment is terminated by you for
Good Reason, (iii) your employment terminates upon your death, or (iv) your
employment terminates upon your Disability, subject to your executing and not
revoking the Release and subject to your compliance with the terms of this
Agreement. The severance pay and reimbursement of COBRA premiums will be as
follows:
(i) The severance pay will be equal to one month of your Base Salary for each
full year of continuous service with the Company (the “Severance Period”). The
severance pay will be paid in a lump sum payment within 60 days following your
termination date; provided that if such 60-day period begins in one calendar
year and extends into a second calendar year, the payment will be made in the
second calendar year.
(ii) If you elect COBRA Coverage under the Company’s health plan, the Company
shall reimburse you for the COBRA Premium paid by you with respect to each month
during the Severance Period, provided that such reimbursement shall be reduced
by the amount of any monthly co-premium payment you would have been required to
make had you remained actively employed by the Company. The COBRA Premium
reimbursement shall be made on the first payroll day of each month following the
termination date.

 

2



--------------------------------------------------------------------------------



 



In the event of your termination of employment, all then-outstanding equity
awards shall be governed by the relevant equity compensation plan under which
the awards were granted and the applicable grant agreements. However, your
outstanding options and restricted share units that vest based solely on
continued service will become fully vested if the Company terminates your
employment without Cause, (ii) your employment is terminated by you for Good
Reason, (iii) your employment terminates upon your death, or (iv) your
employment terminates upon your Disability. Any outstanding performance shares
shall be governed by the terms of the applicable grant agreement.
This Agreement supersedes and replaces any and all other severance plans or
policies of Primus, including, without limitation, the Primus Guaranty, Ltd.
Senior Management Severance Pay Plan (“Severance Pay Plan”). You hereby
acknowledge that the Severance Pay Plan is terminated as of the date of this
Agreement, you hereby waive advance notice of such Severance Pay Plan
termination and you release Primus from all liabilities with respect to the
Severance Pay Plan.
Defined Terms
For purposes of this Agreement, the following terms will have the respective
meanings set forth below:
“Board” means the Board of Directors of Primus Guaranty, Ltd.
“Cause” means a finding by a majority of the Board (excluding you, if you are a
director) at a meeting in which you will have an opportunity to participate that
you have: (i) been charged with a felony or a crime involving moral turpitude,
(ii) committed an act of fraud or embezzlement against Primus, (iii) materially
failed, refused or neglected to perform your duties (other than by reason of a
physical or mental impairment) or to implement the directives of the Board or
your supervisor, or (iv) willfully engaged in conduct that is materially
injurious to Primus, monetarily or otherwise, including a material breach of the
covenants described in this Agreement; provided that, in the case of an event
described in item (iii) or (iv), Primus has given you written notice of such
event, you have had an opportunity to cure such event during a period of at
least ten business days after receipt of such notice, and you have failed to
cure such event to the reasonable satisfaction of the Board.
“Change in Control” shall have the meaning prescribed in the Primus Guaranty,
Ltd. Incentive Compensation Plan, as amended and restated on January 1, 2011.
“COBRA Premium” means, if you are entitled to, and elect to receive, continued
health coverage (“COBRA Coverage”) under the Company’s health plans pursuant to
Section 4980B of the Code, the monthly premium paid by you for such coverage.

 

3



--------------------------------------------------------------------------------



 



“Code” means the Internal Revenue Code of 1986, as amended.
“Disability” means your continuous inability by reason of a physical or mental
illness, injury or impairment to perform the duties assigned to you for a period
of six consecutive calendar months.
“Good Reason” shall mean, on or after January 1, 2011, a (i) material reduction
of your aggregate Base Salary and benefits, (ii) a relocation of your principal
place of employment to a location that is more than 40 miles from your principal
place of employment on January 1, 2011 or that is outside the states of New York
and Connecticut, (iii) a material and adverse diminution of your job duties or
responsibilities or (iv) any failure of the Company to obtain the assumption of
this Agreement by any successor or assign of all or substantially all of the
business or assets of the Company as described under “Assignment” below.
Notwithstanding the foregoing, Good Reason shall not include a change or
adjustment in the nature of your duties and responsibilities that continues to
allow you to have the same authority with respect to Primus’ functional area,
employees or products and services that you had immediately prior to such change
or adjustment (and, for the avoidance of doubt, a change in, or elimination of,
duties or responsibilities caused by reason of Primus Guaranty, Ltd. ceasing to
be publicly traded shall not constitute Good Reason), and changes resulting from
a change in Primus’ strategy, business, assets or status shall not constitute
Good Reason. An event described in provisions (i) through (iv) shall not
constitute a termination for Good Reason unless you provide written notice of
termination for Good Reason to the Company within 30 days after the event
constituting grounds for Good Reason occurs and the Company does not correct the
act or failure to act constituting grounds for Good Reason within 30 days
following its receipt of your written notice of termination for Good Reason. In
order for a termination to be on account of Good Reason, you must terminate
employment within 30 days after the end of the cure period with respect to the
Good Reason event.
Change in Control
In the event of a Change in Control, if you become entitled to receive payments
under this Agreement, as well as other amounts payable by Primus that are
described in Section 280G(b)(2)(A)(i) of the Code, and such benefits or payments
would be subject to the excise tax imposed by section 4999 of the Code (the
“Excise Tax”), the aggregate present value of the payments under this Agreement
shall be reduced (but not below zero) to the Reduced Amount (as defined below),
if reducing the payments under this Agreement will provide you with a greater
net after-tax amount than would be the case if no reduction was made. The
“Reduced Amount” shall be an amount expressed in present value which maximizes
the aggregate present value of payments without causing any payment under this
Agreement to be subject to the Excise Tax, determined in accordance with section
280G(d)(4) of the Code. Reductions to be made under this paragraph shall first
be applied to amounts payable in cash, then to non-cash benefits other than
acceleration of vesting, and then to acceleration of vesting. Determinations of
the Excise Tax and the amount of the payment or reduction to be made pursuant to
this section of this Agreement shall be made by the Board, based on calculations
made by an accounting or consulting firm selected by the Board. All of the fees
and expenses of the accounting or consulting firm in performing the
determinations referred to in this section shall be borne solely by the Company.

 

4



--------------------------------------------------------------------------------



 



Other Terms
Proprietary Information; Non-Solicitation. As an employee, you will be subject
to the policies regarding Proprietary Information and Innovations as described
in Appendix B to this Agreement, among other policies applicable to the
Company’s employees. You acknowledge that the relationships of Primus with its
employees are valuable business assets. You agree that, during your employment
and during the one-year period following termination of employment for any
reason, you will not directly or indirectly (for yourself or for any third
party) solicit any then current employee of Primus to leave the employ of
Primus. Your agreement to comply with these policies and covenants shall survive
the termination of this Agreement.
Enforcement of Covenants. You acknowledge that the covenants contained in this
Agreement, in view of the nature of the businesses in which the Primus is
engaged, are reasonable and necessary in order to protect the legitimate
interests of Primus and that any violation thereof would result in irreparable
injuries to Primus which would not be readily ascertainable or compensable in
terms of money, and therefore you further acknowledge that, in the event of
violation of any of these restrictions, Primus shall be entitled to obtain from
any court of competent jurisdiction temporary, preliminary and permanent
injunctive relief as well as damages and an equitable accounting of all
earnings, profits and other benefits arising from such violation, which rights
shall be cumulative and in addition to any other rights or remedies to which
Primus may be entitled. You further agree that if it is determined by a court
you have breached the terms of the preceding “Proprietary Information;
Non-Solicitation” paragraph, Primus shall be entitled to seek to recover from
you all costs and reasonable attorneys’ fees incurred as a result of its
attempts to redress such breach or to enforce its rights and protect its
legitimate interests.
Taxation. All payments and other benefits under this Agreement shall be subject
to applicable tax withholding. This Agreement is intended to meet the
requirements of Section 409A of the Code to the extent applicable, or an
exception, including the requirement, if applicable, that payments upon
separation from service be delayed for six months if you are considered a “key
employee” of a public company for purposes of Section 409A. Payments to be made
upon a termination of employment under the Agreement may only be made upon a
“separation for service” under Section 409A. In no event may you, directly or
indirectly, designate the calendar year of a payment.
In the event that any payment made pursuant to this Agreement is taxable to you
prior to the date on which you receive such payment, by reason of Section 409A
of the Code or Section 457A of the Code, then, to the extent permitted by
Sections 409A and 457A of the Code, the Company may, but shall not be required
to, determine that you may receive a distribution at the time the payment is
includible in your taxable income. Such distribution shall be equal to your U.S.
federal, state, and local tax obligations resulting from the inclusion in income
of the payment under Section 409A or 457A of the Code, as applicable, consistent
with Sections 409A and 457A. Each subsequent payment payable to you shall be
reduced by the distribution made to you with respect to the early taxation of
such payment.

 

5



--------------------------------------------------------------------------------



 



Amendment. This Agreement may be amended or modified only by a written
instrument signed by you and by an authorized representative of the Company,
subject to prior approval by the Board or the Compensation Committee of the
Board.
Entire Agreement. This Agreement constitutes the entire agreement between you
and Primus with respect to the subject matter hereof, and supersedes all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of your employment with the Company on and after
January 1, 2011 (including, without limitation, the Severance Pay Plan). The
language of this Agreement shall in all cases be construed as a whole, according
to its fair meaning, and not strictly for or against either of the parties.
No Mitigation. You shall not be required to mitigate the amount of any payment
or benefit provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for herein be
reduced by any compensation earned by other employment or otherwise.
Assignment. The Company may assign this Agreement to any successor to its
business or assets. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns and upon you and your legal
representatives. The Company may require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company to expressly
assume this Agreement and agree to perform the obligations hereunder in the same
manner and to the same extent the Company would be required to perform if no
such succession had taken place.
Nonalienation of Benefits. None of the payments, benefits or rights under this
Agreement shall be subject to any claim of any creditor of yours, and, in
particular, to the fullest extent permitted by law, all such payments, benefits
and rights shall be free from attachment, garnishment, trustee’s process, or any
other legal or equitable process available to any creditor of yours. You shall
not have the right to alienate, anticipate, commute, pledge, encumber or assign
any of the benefits or payments which you may expect to receive, contingently or
otherwise, under this Agreement. This Agreement shall not be funded. You shall
have no right to, or interest in, any assets of Primus which may be applied to
the payment of benefits.
No Contract of Employment. Neither the establishment of this Agreement, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving you the right to be
retained in the service of the Company.
Death. In the event of your death following your termination of employment and
after having become entitled to benefits under the Agreement, any amounts owing
but not yet paid pursuant to this Agreement shall be paid to the personal
representative of your estate.

 

6



--------------------------------------------------------------------------------



 



Severability of Provisions. If any provision of this Agreement shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Agreement shall be construed and enforced
as if such provisions had not been included.
Governing Law. This Agreement shall be construed and enforced under and be
governed in all respects by the laws of New York, without regard to the conflict
of laws principles thereof.
Counterparts. This Agreement may be executed in one or more counterparts, all of
which shall be considered the same Agreement.
If the foregoing is acceptable to you, kindly sign and return to me a copy of
this Agreement.
Very truly yours,
/s/ VINCENT B. TRITTO
Vincent B. Tritto
General Counsel
Primus Asset Management, Inc.
Agreed to and accepted by:

     
/s/ CHRISTOPHER N. GEROSA
 
Christopher N. Gerosa
   

 

7



--------------------------------------------------------------------------------



 



Appendix A
RELEASE
I,                                           , the undersigned, agree that in
return for the separation pay and other benefits described in the letter
agreement (“Agreement”), dated                      , by and between Primus
Asset Management, Inc. (the “Company”) and myself, and for other good and
valuable consideration, to the fullest extent permitted by law, I hereby
IRREVOCABLY AND UNCONDITIONALLY RELEASE, REMISE AND FOREVER DISCHARGE the
Company and Releasees (as defined below) from any and all agreements, promises,
liabilities, claims, demands, rights and entitlements of any kind whatsoever, in
law or equity, whether known or unknown, suspected or unsuspected, asserted or
unasserted, fixed or contingent, apparent or concealed (“Claims”), which I, my
heirs, executors, administrators, successors, assigns or legal representatives
ever had, now have or hereafter can, shall or may have for, upon, or by reason
of any matter, cause or thing whatsoever existing, arising, occurring or
relating to my employment and/or termination thereof with the Company and
Releasees, or my status as an equity owner of the Company and Releasees, at any
time on or prior to the date I execute this Release, including, without
limitation, any and all Claims arising out of or relating to compensation,
benefits, compensation that may be payable at any time and in any circumstance
under the Agreement, any and all contract claims, tort claims, fraud claims,
claims for payments, bonuses, commissions, sales credits, etc., defamation,
disparagement, or other personal injury claims, claims for accrued vacation pay,
claims under any federal, state or municipal wage payment, discrimination or
fair employment practices law, statute or regulation, and claims for costs,
expenses and attorneys’ fees with respect thereto. This release and waiver
specifically includes, without limitation, any and all rights and claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e); the Civil Rights
Acts of 1866, 1871 and 1991; the Americans with Disabilities Act, 42 U.S.C. §
1201, et seq.; the Employee Retirement Income Security Act (“ERISA”) (including,
but not limited to, claims for breach of fiduciary duty under ERISA); the
Rehabilitation Act of 1973; the Worker Adjustment and Retraining Notification
Act, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993; the Equal Pay
Act of 1963; the Corporate and Criminal Fraud Accountability Act of 2002, 18.
U.S.C. § 1514A, also known as the Sarbanes-Oxley Act; the Age Discrimination in
Employment Act, 29 U.S.C. §621, et seq. (“ADEA”); the Older Workers’ Benefits
Protection Act; the Rehabilitation Act of 1973; the Genetic Information
Nondiscrimination Act of 2008; and any similar New York state, local or
municipal statute, including but not limited to the New York State Human Rights
Law; the New York Labor Law; the New York Civil Rights Law; the New York City
Human Rights Law; and the New York Executive Law; [add provisions with respect
to other applicable state laws relating to employment;] and all amendments to
the foregoing, and any other federal, state or local statutes, ordinances,
regulations, common laws, or constitutional provisions regarding employment,
compensation, employee benefits, termination of employment or discrimination in
employment, and any and all claims for benefits under any compensation, bonus or
benefit plan, program or policy of the Company and the Releasees, and all claims
for monetary or personal relief.

 

8



--------------------------------------------------------------------------------



 



Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by me of: (i) any claim or right I may have under COBRA;
(ii) any claim or right I may have for unemployment insurance benefits;
(iii) any claim to vested benefits under the written terms of the Company’s
401(k) plan; (iv) any right to indemnification I may have as a director, officer
or employee pursuant to applicable law and/or the constituent documents of the
Company and the Releasees; (v) any claim or right not released above that may
arise after the execution of this Release; or (vi) any claim or right I may have
under this Release.
This Release may not be cited as, and does not constitute any admission by the
Company and the Releasees of, any violation of any such law or legal obligation
with respect to any aspect of my employment or termination therefrom.
Further, I represent and affirm (i) that I have not filed any Claim against the
Company and Releasees and (ii) that to the best of my knowledge and belief,
there are no outstanding Claims within the meaning of this Release.
For the purpose of implementing a full and complete release and discharge of
Claims, I expressly acknowledge that this Release is intended to include in its
effect, without limitation, all the Claims described in the preceding
paragraphs, whether known or unknown, apparent or concealed, and that this
Release contemplates the extinction of all such Claims, including Claims for
attorneys’ fees and expenses. I expressly waive any right to assert after the
execution of this Release that any such Claim has, through ignorance or
oversight, been omitted from the scope of the Release.
For purposes of this Release, the term “the Company and Releasees” includes the
Company (and its predecessors) and Primus Guaranty Ltd., and their past and/or
present direct or indirect subsidiaries, divisions, insurers, direct or indirect
corporate parents, affiliates and related business entities, assets, employee
benefit plans or funds, and any of its and their past, present and future
predecessors, successors and assigns, and its and their current, former and
future partners, members, managers, officers, directors, fiduciaries, trustees,
administrators, employees, stockholders, representatives, agents, and attorneys,
in their official and/or individual capacities, and all other related
individuals and entities, jointly and individually, and the provisions of this
Release shall inure to the benefit of and shall be binding and enforceable by
all such entities and individuals.
If any provision of this Release is held unenforceable by any court of law, and
I proceed with any Claim against the Company and the Releasees then I agree that
the Company and/or the Releasees may seek to recoup from me the separation pay
and/or benefits, being provided under the Agreement, and the Company and/or the
Releasees will be relieved from any further obligation to provide me with any
further separation pay and/or benefits described in the Agreement.

 

9



--------------------------------------------------------------------------------



 



I hereby acknowledge that:

  a.  
The Company advises me to consult with an attorney before signing this Release;

  b.  
I have obtained independent legal advice from an attorney of my own choice with
respect to this Release, or I have knowingly and voluntarily chosen not to do
so;

  c.  
I freely, voluntarily and knowingly entered into this Release after due
consideration;

  d.  
I have had a minimum of twenty-one (21) days to review and consider this
Release;

  e.  
If I knowingly and voluntarily choose to do so, I may accept the terms of this
Release before the twenty-one (21) day consideration period provided for above
has expired;

  f.  
I have a right to revoke this Release by notifying the [General Counsel of the
Company] in writing within seven (7) days of my execution of this Release;

  g.  
In exchange for my waivers and releases and commitments set forth herein,
including my waiver and release of all claims arising under ADEA, the payments,
benefits and other considerations that I will receive pursuant to the Agreement
exceed any payment, benefit or other thing of value to which I would otherwise
be entitled, and are just and sufficient consideration for the waivers and
releases set forth herein.

I agree that if I fail to execute and return this Release to the Company within
the twenty-one (21) days provided for my review and consideration, or revoke my
execution of the Release during the seven (7) day revocation period, I will not
be entitled to the separation pay and other benefits provided for in the
Agreement.
By executing this Release, I acknowledge that I have been afforded sufficient
time to understand the terms and effects of this Release, that my agreements
hereunder are made voluntarily, knowingly and without duress, and that neither
the Company nor its agents or representatives have made any representations
inconsistent with the provisions of this Release.
[Signatures to be added.]

 

10



--------------------------------------------------------------------------------



 



Appendix B
Primus Asset Management, Inc. Proprietary Information and Innovations
Proprietary Information. You understand that your work as an employee of Primus
Asset Management, Inc. (the “Company”) shall involve access to and creation of
confidential (including trade secrets) and proprietary information
(collectively, “Proprietary Information”) and recognize that it is in the
legitimate business interest of the Company to restrict your disclosure or use
of Proprietary Information. You therefore agree that you shall maintain the
confidentiality of, and shall never use or disclose, or authorize any other
person or entity to use or disclose, any Proprietary Information, other than in
connection with your employment as necessary to further the business objectives
of the Company or as may be required by law or legal process. The term
Proprietary Information includes, by way of example and without limitation,
matters of a technical nature, such as software design and specifications,
financial models, scientific, trade and engineering secrets, “know-how”,
formulas, secret processes, drawings, works of authorship, machines, inventions,
computer programs (including documentation of such programs), services,
materials, patent applications, new product plans, other plans, technical
information, technical improvements, manufacturing techniques, specifications,
manufacturing and test data, progress reports and research projects, and matters
of a business nature, such as business plans, prospects, financial information,
proprietary information about costs, profits, markets, sales, lists of customers
and suppliers of the Company and its affiliates, the management, operation and
planning of the Company and its affiliates, procurement and promotional
information, credit and financial data concerning customers or suppliers of the
Company and its affiliates, and other information of a similar nature to the
extent not available to the public, and plans for future development, whether
received by you prior to, on or after the date hereof from or on behalf of the
Company, or its affiliates but does not include any information that has been
publicly disclosed or was known to you prior to accepting your employment by the
Company. You acknowledge that your obligations under this paragraph shall
survive the termination of your employment with the Company, and that
immediately after such termination (or during your employment if so requested by
the Company), you shall return all Proprietary Information to the Company. You
agree that you shall not divulge to the Company, its affiliates, or any of their
employees, nor use during your employment with the Company, any proprietary or
confidential information acquired by you during any previous employment or
consulting arrangement.
You confirm that you are aware that the United States securities laws generally
prohibit any person who has material non-public information about a company from
purchasing or selling securities of such company on the basis of such
information or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person may
purchase or sell such securities.

 

11



--------------------------------------------------------------------------------



 



Innovations. You agree to promptly and fully disclose to the Company all ideas,
inventions, discoveries, creations, designs, materials, works of authorship,
trademarks, and other technology and rights (and any related improvements or
modifications thereof), whether patentable or not, copyrightable or not, or
otherwise protectable or not under any form of legal protection afforded to
intellectual property (collectively, “Innovations”), relating to any activities
of the Company and its affiliates, conceived or developed by you alone or with
others during any period of employment by the Company or its affiliates (whether
or not conceived during regular business hours), or during the six month period
immediately following termination of your employment. Such Innovations shall be
the sole property of the Company. To the extent possible, such Innovations shall
each be considered a Work Made For Hire by you for the Company within the
meaning of the U.S. Copyright Act. To the extent such Innovations may not be
considered such a Work Made For Hire, you hereby assign to the Company, without
additional consideration, all right, title, or interest you may now have in such
Innovations, and going forward, you agree to automatically assign to the Company
at the time of creation of the Innovations, without additional consideration,
all right, title, or interest you may have in such Innovations.
Any assignment of copyright hereunder (and any ownership of a copyright as a
Work Made For Hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” (collectively, “Moral Rights”). To the extent such Moral Rights cannot
be assigned under applicable law and to the extent the following is allowed by
the laws in the various countries where Moral Rights exist, you hereby waive
such Moral Rights and consent to any action of the Company that would violate
such Moral Rights in the absence of such consent.
You shall (whether during or after your employment with the Company) execute
such written instruments and do other such acts as may be necessary or
appropriate in the reasonable opinion of the Company to obtain a patent,
register a copyright, or otherwise protect or enforce the Company’s rights in
such Innovations. You agree to assist the Company in obtaining or maintaining
for itself at its own expense United States and foreign patents, copyrights,
trade secret protection or other protection of any and all Innovations. You
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents, as your agents and attorney-in-fact to act for and on your
behalf and instead of you, to execute and file any documents, applications or
related findings and to do all other lawfully permitted acts to further the
purposes set forth above in this Appendix, including, without limitation, the
perfection of assignment and the prosecution and issuance of patents, patent
applications, copyright applications and registrations, trademark applications
and registrations or other rights in connection with such Innovations and
improvements thereto with the same legal force and effect as if executed by you.
Except as disclosed in a writing attached hereto, you represent that you do not
claim ownership to any Innovations that you may have conceived or developed
alone or with others prior to your employment by the Company or its affiliates.
If any Innovations assigned hereunder are based on, or incorporated, or are
improvements or derivatives of, or cannot be reasonably made, used, reproduced
and distributed without using or violating technology or rights owned or
licensed by you and not assigned hereunder, you hereby grant the Company a
perpetual, worldwide, royalty-free, non-exclusive and sub-licensable right and
license to exploit and exercise all such technology and rights in support of the
Company’s exercise or exploitation of any assigned Inventions (including any
modifications, improvements and derivatives thereof).

 

12